Citation Nr: 1826046	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased initial rating for headaches, currently rated as 30 percent disabling prior to December 15, 2016 and 50 percent disabling thereafter.

2.  Entitlement to an increased initial rating for a back disability, currently rated as 20 percent disabling prior to December 15, 2016 and 40 percent disabling thereafter.

3.  Entitlement to an increased initial rating for a right ulnar nerve disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for hiatal hernia and gastroesophageal reflux disease (GERD) currently rated as noncompensable prior to December 15, 2016 and as 10 percent disabling thereafter.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2007 to May 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran had a videoconference hearing in July 2014 before the undersigned Veterans Law Judge.  A transcript has been associated with the file.

This matter was previously before the Board in September 2016 and was remanded for further development.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.


FINDINGS OF FACT

1.  Prior to December 15, 2016, the Veteran's headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  From December 15, 2016, frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is not found.

2.  Prior to December 15, 2016, the Veteran's back disability was not manifested by unfavorable ankylosis or forward flexion of the thoracolumbar spine of 30 digress or less.  From December 15, 2016, the Veteran's back disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's right ulnar nerve condition symptoms more nearly approximated mild incomplete paralysis.

4.  The Veteran's GERD is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   

5.  The Veteran has an acquired psychiatric disorder that is proximately due to his time in service.

6.  The Veteran does not have a diagnosis of hearing loss for VA purposes.

7.  The Veteran's service-connected disabilities render him unable to maintain gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for headaches prior to December 15, 2016, and greater than 50 percent disabling thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2017).

2.  The criteria for a disability rating in excess of 20 percent disabling prior to December 15, 2016 and 40 percent disabling thereafter have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, DC 5243 (2017).

3.  The criteria for a disability rating in excess of 10 percent for a right ulnar nerve condition have not been met. 38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.21, 4.124a, DC 8516 (2017).

4.  The criteria for a compensable evaluation prior to December 15, 2016 and for a rating in excess of 10 percent for the Veteran's GERD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.114, DC 7346 (2017).

5.  The criteria for establishing service connection for an acquired psychiatric disorder have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2017).  

7.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Headaches

The Veteran contends his headaches prior to December 15, 2016 were more severe than the 30 percent disability rating he was provided.  Under DC 8100, a 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent disability rating is warranted for migraines with frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Prior to December 15, 2016, the Veteran reported having two to three bad headaches per week with prostrating attacks more frequently than once per month, but did not have very frequent prostrating and prolonged attacks of headache pain.  (See March 2011, February 2012 medical notes.)  Therefore, a higher, 50 percent rating is not warranted.

From December 15, 2016, the Veteran is currently service-connected for migraines evaluated as 50 percent disabling under Diagnostic Code (DC) 8100.  Fifty percent is the maximum rating allowed under DC 8100 and therefore a higher rating is unavailable.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his headaches, including that his headaches leave him unable to focus, confused, and forgetful.  The Board acknowledges the Veteran, in advancing this appeal, believes the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Back

The Veteran is currently in receipt of a 40 percent disability rating for the back disability under DC 5242.  Previously, the Veteran was rated as 20 percent disabled under DC 5243.  

Under DC 5242, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a .

Prior to December 15, 2016, the Veteran's back condition was rated as 20 percent disabling.  The Veteran contends his back disability is worse than his 20 percent disability rating shows.  The object evidence does not show the Veteran had favorable ankylosis of the entire spine or had incapacitating episodes in the past 12 months.  (See January 2012 examination.)  Therefore, a higher rating is not warranted.

From December 15, 2016, the Veteran's record does not show he had symptoms that would warrant a higher disability rating.  The Veteran's record is negative for mention that he suffered from unfavorable ankylosis of the entire thoracolumbar spine.  The record also does not show the Veteran suffered from incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Therefore, a higher rating is not warranted.

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2017) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Right Ulnar Nerve Condition

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a, DC 8516.  A disability rating of 10 percent disability rating is awarded for mild incomplete paralysis of the minor or major extremity.  A 30 percent disability rating is awarded for moderate incomplete paralysis of the major extremity.  A 40 percent disability rating is awarded for severe incomplete paralysis of the major extremity.  A 60 percent disability rating is awarded for complete paralysis of the ulnar nerve in the major extremity.  The evidence of record reflects that the right upper extremity is the Veteran's major extremity. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a .

The words "mild," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive.  Instead, all evidence must be evaluated.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The dominant hand will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand or the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In this case, the evidence of record, as discussed further below, demonstrates that the Veteran is right-handed.  

The Veteran contends his ulnar nerve disability is more severe than is contemplated by his 10 percent disability rating.  

A January 2012 examiner noted the Veteran is right hand dominant.  The examiner noted the Veteran did not have constant or intermittent pain, but the Veteran did have mild right upper extremity numbness.  The examiner noted the Veteran's right ulnar nerve had mild incomplete paralysis.  A December 2016 examiner noted the Veteran had mild right upper extremity intermittent pain, parethesias, and numbness and that the Veteran suffered from mild incomplete paralysis of his right ulnar nerve.  The Board acknowledges the Veteran's statements about the severity of his symptoms, including that his nerve makes him unable to use his hand and arm due to pain and numbness.  The Board also acknowledges that the Veteran says this condition affects his quality of life, that his grip is much weaker than normal, and that he believes his symptoms to be moderate to severe.  While the Veteran is competent to testify as to his symptoms, he is not competent to opine on matters requiring medical knowledge, such as the severity of a nerve condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, because the medical evidence does not show the Veteran's symptoms did not more closely approximate moderate incomplete paralysis, a higher rating is not warranted.


GERD

It should be noted that in the September 2017 SSOC, the RO combined the Veteran's claim for colitis with his claim for GERD pursuant to 38 C.F.R § 4.114.  

Under DC 7346, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Prior to December 15, 2016, the evidence did not show the Veteran suffered from two or more symptoms under DC 7346.  (See January 2012 examination, July 2014 hearing).  From December 15, 2016, the evidence shows the Veteran suffers from reflux and regurgitation.  (See December 2016 examination.)  However, the entirety of the Veteran's objective record is negative for mention that the Veteran suffers from symptoms warranting a higher rating.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his GERD, including that he regurgitates at night and the pain of heartburn prevents him from sleeping.  The Board acknowledges that the Veteran, in advancing this appeal, believes the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Regarding all of the above claims, neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2017) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has considered the Veteran's claim under the previous DC 7323.  However, the Veteran's record did not show that he had symptoms that would provide a higher rating, such as moderately severe colitis with frequent exacerbations.  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

Regarding all of the above, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

II.  Service Connection Claims

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Mental Health Disorder

The Veteran contends that he has a psychiatric disorder, to include PTSD that was incurred in or caused by his time in service.  The first question is whether the Veteran has a current diagnosis of a mental health disorder.  There is conflicting evidence as to whether the Veteran has a current mental health disorder.  While a November 2016 examiner opined the Veteran did not have a mental health diagnosis, other examiners have diagnosed the Veteran with mental health disorders, including depressive disorder with anxious distress and an unspecified personality disorder.  (See January 2012 examination, May 2017 addendum, August 2017 examination.)  No examiner has diagnosed the Veteran with PTSD.  Despite the conflicting evidence, the Board finds the Veteran has a currently diagnosed mental health disorder.

The next question is whether there was an in-service incurrence of the Veteran's mental health disorder.  In his September 2010 post-deployment questionnaire, the Veteran indicated that in the past month, he had felt depressed and anxious, which had made it difficult for him to take care of things at work and at home.  The Veteran also reported having trouble remembering things, having nightmares, feeling hopeless and depressed, and having little interest in doing things.

The final question is whether the Veteran's current mental health diagnosis is due to or caused by his time in service.  A December 2017 examiner wrote that she believed the Veteran's mental health conditions are directly related to his military service.  However, other examiners have opined the Veteran's mental health condition is not related to his time in service.  The Board finds the evidence at least in equipoise and, applying the benefit of the doubt, the claim will be granted.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels.
The Veteran asserts he has bilateral hearing loss which was incurred in or caused by his time in service.  The Veteran has had multiple audiograms, including while he was in service.  However, none of those audiograms show the Veteran had hearing loss for VA purposes.  (See October 2007, June 2008, May 2009, April 2011 audiograms).  
Additionally, audiograms after service show the Veteran does not have a diagnosis of hearing loss for VA purposes.  (See January 2012 , November 2016 examinations).  Therefore, because the Veteran does not have a current diagnosis of hearing loss for VA purposes, the claim will be denied.  

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  

The Veteran had a combined rating of 80 percent as of December 15, 2016 with his headaches rated as 50 percent disabling and therefore met the criteria for a TDIU as of December 15, 2016.  

The Veteran contends that he is unemployable due to his service connected disabilities.  In a March 2017 statement, the Veteran stated he worked as a pipe-fitter apprentice that he was not as creative as he used to be due to his ulnar nerve, which reduced his ability to draw and to weld.  The Veteran also reported his anxiety and colitis contributed to his problems in the classroom.  The Board also acknowledges that the Veteran statements that due to his service-connected disabilities, he cannot sit or stand for prolonged periods of time, cannot bend or lift, and frequently have prostrating headaches and must constantly be near a bathroom, and had to quit his previous job because of his service-connected disabilities.  

An examiner in January 2012 stated the Veteran's ability to work was impacted by his back as he was only capable of standing for up to 20 minutes and capable of walking a few miles.  This same examiner noted the Veteran's headaches, right nerve, and intestinal conditions did not impact his ability to work.  January 2012 examiner stated the Veteran's nerve condition did not impact his ability to work.

A December 2016 examiner opined there were no employment restrictions due to the Veteran's GERD.  However, a December 2016 examiner did state that the Veteran's employment was impacted because of his diarrhea, he needed to be near a restroom.  A December 2016 examiner also opined the Veteran's ulnar nerve condition impacted his ability to work in that activities such as typing, gripping, or writing are limited.  Taking into account the Veteran's entire disability picture (all of his service connected problems), the Board finds the Veteran is unable to work and therefore, a TDIU is warranted.  

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  

ORDER

An increased initial rating for headaches, currently rated as 30 percent disabling prior to December 15, 2016 and 50 percent disabling thereafter is denied.

An increased initial rating for a low back disability, currently rated as 20 percent disabling prior to December 15, 2016 and 40 percent disabling thereafter is denied.
An increased initial rating for a right ulnar nerve disability, in excess of 10 percent is denied.

An increased initial rating for hiatal hernia and gastroesophageal reflux disease (GERD) currently rated as noncompensable prior to December 15, 2016 and as 10 percent disabling thereafter is denied.

Service connection for an acquired psychiatric disorder is granted.

Service connection for bilateral hearing loss is denied.

A TDIU is granted.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


